Meta Financial Group, Inc. 121 East Fifth Street Storm Lake, Iowa 50588 June 13, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention:Mark S. Webb, Legal Branch Chief Re: Meta Financial Group, Inc. Registration Statement on Form S-3 File No. 333-181783 Dear Mr. Webb: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Meta Financial Group, Inc. (the “Company”) hereby respectfully requests that the Securities and Exchange Commission (the “Commission”) take such action as may be necessary and proper in order that the above-referenced Registration Statement on Form S-3 may be declared effective on June 14, 2012, at 1:00 p.m., Washington, D.C. time, or as soon thereafter as possible, subject to prior telephone confirmation. The Company acknowledges the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Robert Wild of Katten Muchin Rosenman LLP at (312) 902-5567 if you have any questions. Very truly yours, META FINANCIAL GROUP, INC. By:/s/ David W. Leedom David W. Leedom Senior Vice President and Chief Financial Officer cc: Erin M. Purnell, United States Securities and Exchange Commission (via email) Jeffrey M. Werthan, Katten Muchin Rosenman LLP Robert J. Wild, Katten Muchin Rosenman LLP
